Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Response to Amendment
The amendment filed on 11/04/2022 has been entered. Claims 1, 17and 20 are amended. Claims 1-6,9-23 and 25 are pending.
Response to Arguments

Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, 11, 12, 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tien US2019/0212607A1 in view of Ju US20160187699A1.
Regarding claim 1, Tien teaches an optical film (fig. 1, 5) for a display device (20), comprising: a first refractive layer (110) having an upper surface (112) and a lower surface (111) including first projections (112a; fig. 5) and second projections (112b; fig. 5) extending away from the lower surface (114) in a first direction (see fig. 5), the second projections (112b) having different heights than the first projections (112a)(see fig. 5), the first projections (112a) having lateral sides (119) with an angle of inclination (see fig. 5); and a second refractive layer (120) disposed directly on the upper surface (112) of the first refractive layer (110), the second refractive layer (120) having a refractive index different from that of the first refractive layer (110)([0036]), wherein the first projections (112a) and the second projections (112b) from a first lens pattern (112a, fig. 1b, 5) and a second lens pattern (112b, fig. 1b, 5), each further extends in a second direction (direction a, figs. 1b, 5) different from the first direction (direction D, figs 1b, 5) on a plane.
Figure 5 of Tien does not explicitly teach the first projections having lateral sides with different angles of inclination that decrease in the first direction.
Figure 10A of Tien teaches the first projections (112) having lateral sides (118) with different angles of inclination (θ1, θ2, or θ3; [0054]-[0056]) that decrease in the first direction (see fig. 10A) for the purpose of providing a display device having an optical film to improve the quality of an image displayed at an oblique viewing angle ([0003], [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Figure 5 of Tien to include the micro-structure surface of Figure 10A for the purpose of providing a display device having an optical film to improve the quality of an image displayed at an oblique viewing angle ([0003], [0004]).
Tien does not explicitly disclose wherein the first lens pattern and the second lens pattern, each further extends in the second direction different from the first direction on a plane,
  wherein the first lens pattern and the second lens pattern are alternately arranged in a third direction crossing the second direction, the third direction different from the first direction, 
wherein the first lens pattern and the second lens pattern each further extends in the third direction on a plane, and the first lens pattern and the second lens pattern are alternately arranged in the second direction.
Ju teaches wherein the first lens pattern (11, first row) and the second lens pattern (11 second row), each further extends in a second direction (direction pattern 11 extends) different from the first direction (vertical direction, fig. 10) on a plane, wherein the first lens pattern (13, first row) and the second lens pattern (13, second row) are alternately arranged in a third direction (direction pattern 13 extends) crossing the second direction (direction pattern 11 extends)(see fig.10), the third direction (direction pattern 13 extends) different from the first direction (vertical direction, fig. 10), wherein the first lens pattern (13, first row) and the second lens pattern (13, second row) each further extends in the third direction (direction pattern 13 extends) on a plane (see fig. 10), and the first lens pattern (11, first row) and the second lens pattern (11,second row) are alternately arranged in the second direction (direction pattern 11 extends)(see fig. 10) for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Tien to include the lens pattern arrangement of Ju for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
Regarding claim 2, Tien and Ju teach the optical film according to claim 1, Tien further teaches wherein the refractive index of the second refractive layer (120) is greater ([0036]) than the refractive index of the first refractive layer (110).
Regarding claim 3, Tien and Ju teach the optical film according to claim 2, Tien further teaches wherein the difference between the refractive index of the first refractive layer (110) and the refractive index of the second refractive layer (120) is at least about 0.1 ([0036]).
Regarding claim 4, Tien and Ju teach the optical film according to claim 1, Tien further teaches wherein the inclination angle (θA, θB) of at least one of the sides is about 68° to about 90° ([0044]-[0045], [0054]-[0056]).
Regarding claim 5, Tien and Ju teach the optical film according to claim 4, Tien further teaches wherein all of the lateral sides (119) have an internal angle (see fig. 1) between adjacent sides of no more than about 180° ([0044]-[0045]).
Regarding claim 11, Tien and Ju teach the optical film according to claim 1, Tien further teaches wherein at least some of the second projections (112) comprise lateral sides (118) having different angles of inclination ((θ1, θ2, or θ3; [0054]-[0056]) that decrease in the first direction away from the lower surface (see fig. 10A).
Regarding claim 12, Tien and Ju teach the optical film according to claim 11, Tien further teaches wherein the lateral sides of the second projections (112b) comprises a single side (see fig. 5), and an inclination angle (θA, θB) of the single side is about 68° to about 90° ([0044]-[0045], [0054]-[0056]).
Regarding claim 16, Tien and Ju teach the optical film according to claim 1, Tien further teaches wherein the first refractive layer (110) comprises a base area (111) including the lower surface, which is substantially flat (see fig. 5).
Regarding claim 20, Tien teaches a display device (20), comprising: a display panel (20) having a display surface ([0032]); and an optical film (10) comprising a first refractive layer (110) disposed on the display surface (20), and a second refractive layer (120) disposed on the first refractive layer (110) and having a refractive index different ([0036]) from that of the first refractive layer (110), wherein the first refractive layer (110) has an upper surface (112) and a lower surface (111) including first projections (112a; fig. 5) and second projections (112b; fig. 5) extending away from the lower surface (111) in a first direction (see fig. 5), the second projections (112b) having different heights than the first projections (112a)(see fig. 5), the first projections (112a) having lateral sides (119) with an angle of inclination (see fig. 5), wherein the first projections (112a) and the second projections (112b) form a first lens pattern (112a, fig. 1b, 5) and a second lens pattern (112b, fig. 1b, 5), respectively, each of which extends in a second direction (direction a, figs. 1b, 5) different from the first direction (direction D, figs 1b, 5) on a plane.
Figure 5 of Tien does not explicitly teach the first projections having lateral sides with different angles of inclination that decrease in the first direction.
Figure 10A of Tien teaches the first projections (112) having lateral sides (118) with different angles of inclination (θ1, θ2, or θ3; [0054]-[0056]) that decrease in the first direction (see fig. 10A) for the purpose of providing a display device having an optical film to improve the quality of an image displayed at an oblique viewing angle ([0003], [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Figure 5 of Tien to include the micro-structure surface of Figure 10A for the purpose of providing a display device having an optical film to improve the quality of an image displayed at an oblique viewing angle ([0003], [0004]).
Tien does not explicitly disclose wherein the first lens pattern and the second lens pattern each further extends in the second direction different from the first direction on a plane, wherein the first lens pattern and the second lens pattern are alternately arranged in a third direction crossing the second direction, the third direction different from the first direction, wherein the first lens pattern and a second lens pattern each further extends in the third direction on a plane, and the first lens pattern and the second lens pattern are alternately arranged in the second direction.
Ju teaches wherein the first lens pattern (11, first row) and the second lens pattern (11, second row) each further extends in the second direction (direction pattern 11 extends) different from the first direction (vertical direction, fig. 10) on a plane, wherein the first lens pattern (13, first row) and the second lens pattern (13, second row) are alternately arranged in a third direction (direction pattern 13 extends) crossing the second direction (direction pattern 11 extends)(see fig.10), the third direction (direction pattern 13 extends) different from the first direction (vertical direction, fig. 10), wherein the first lens pattern (13, first row ) and a second lens pattern (13, second row) each further extends in the third direction (direction pattern 13 extends) on a plane (see fig. 10), and the first lens pattern (11, first row) and the second lens pattern (11, second row) are alternately arranged in the second direction (direction pattern 11 extends)(see fig. 10) for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Tien to include the lens pattern arrangement of Ju for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
Regarding claim 21, Tien and Ju teach the display device according to claim 20, Tien further teaches wherein the display panel (20) is configured to emit light traveling in one direction from the first refractive layer (112a) to the second refractive layer (112b) and to refract light from a surface of each of the first refractive layer (112a) and the second refractive layer (112b)([0033]-[0036]; [0045]).
Regarding claim 22, Tien and Ju teach the display device according to claim 20, Tien further teaches wherein the display device has a front contrast ratio of at least about 1800 ([0038]).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Tien to have a front contrast ratio of at least about 1800 ([0038]).
Regarding claim 23, Tien and Ju teach the display device according to claim 20, Tien further teaches wherein the display device has a 60° viewing-angle gamma distortion index of no more than about 0.150 ([0039]-[0042]).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Tien to 60° viewing-angle gamma distortion index of no more than about 0.150 ([0039]-[0042]).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tien US2019/0212607A1 in view of Ju US20160187699A1 in further view of Moroishi US2013/0003389A1.
Regarding claim 6, Tien and Ju teach the optical film according to claim 1, however do not teach wherein the height of the first projections is about 7 μm to about 16 μm.
Moroishi teaches wherein the height of the first projections is about 7 μm to about 16 μm. [0049] for the purpose that projection-and-recess pattern may have a size of about 1 μm to about 100 μm so that so that light can be more efficiently emitted from the opposite surface ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tien and Ju by changing the projection height from Moroishi for the purpose that projection-and-recess pattern may have a size of about 1 .mu.m to about 100 .mu.m so that so that light can be more efficiently emitted from the opposite surface as a matter of design choice ([0049]).
 
Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tien US2019/0212607A1 in view of Ju US20160187699A1 in further view of Oh US20160187682A1.
Regarding claim 9, Tien and Ju teach the optical film according to claim 1, however do not explicitly disclose wherein the first lens pattern and the second lens pattern (13) are disposed continuously without a gap therebetween.
Oh teaches wherein the first lens pattern (11) and the second lens pattern (13) are disposed continuously without a gap therebetween (see fig. 10) for the purpose collecting light before the light exits through the liquid crystal panel by suppressing exit of the light through a side surface of the composite optical sheet, thereby increasing contrast ratio at the side surface ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tien and Ju by utilizing the first and second lens pattern from Oh for the purpose collecting light before the light exits through the liquid crystal panel by suppressing exit of the light through a side surface of the composite optical sheet, thereby increasing contrast ratio at the side surface ([0088]).
Regarding claim 10, Tien and Ju teach the optical film according to claim 1, however do not explicitly disclose wherein each of the first lens pattern and the second lens pattern has a ratio of height to width of about 0.5 to about 3.
Oh further teaches wherein each of the first lens pattern (11, [0091]) and the second lens pattern (13, [0094]) has a ratio of height to width of about 0.5 to about 3 ([0091], fig. 10). The various heights and widths disclosed in Tien and Oh would suggest that the number of optical patterns in each pattern group was a matter of design choice for the purpose of improving brightness while also suppressing the Moiré phenomenon ([0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tien and Ju by providing a ratio of height to width in the first direction of about 0.5 to about 3 because it was a matter of design choice for the purpose of improving brightness while also suppressing the Moiré phenomenon ([0091]).
Regarding claim 15, Tien and Ju teach the optical film according to claim 1, however does not teach wherein the second refractive layer has a thickness of about 7 μm to about 16 μm.
Oh teaches wherein the second refractive layer has a thickness of about 7 μm to about 16 μm (13, [0091], see fig. 10) for the purpose collecting light before the light exits through the liquid crystal panel by suppressing exit of the light through a side surface of the composite optical sheet, thereby increasing contrast ratio at the side surface ([0088]). The various heights and widths disclosed in Tien and Oh would suggest that the number of optical patterns in each pattern group was a matter of design choice for the purpose of improving brightness while also suppressing the Moiré phenomenon ([0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tien and Ju by the second refractive layer with a thickness of about 7 μm to about 16 μm as a matter of design choice and for the purpose collecting light before the light exits through the liquid crystal panel by suppressing exit of the light through a side surface of the composite optical sheet, thereby increasing contrast ratio at the side surface ([0088]) and for the purpose of improving brightness while also suppressing the Moiré phenomenon ([0091]).
 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tien US2019/0212607A1 in view of Ju US20160187699A1 in further view of Misono JP2008003245A.
Regarding claim 13, Tien and Ju teach the optical film according to claim 1, Tien further teaches wherein each of the first (112a), second (112b) and third projections (112) has a flat top surface (see fig. 5).
Tien and Ju do not disclose wherein the first refractive layer further comprises third projections having a different height than that of the first projections and the second projections.
JP2008003245A teaches third projections (32) having a different height than that of the first projections and the second projections (31)(see figs. 2, 3, 9) for the purpose of providing the display device with a high contrast ratio over a wide angle range ([0033]).
Specifically, JP2008003245A discloses in figure 3, an optical pattern 32A having two optical patterns 31A and 31B which are consecutively arranged without a flat section in between.  JP2008003245A further discloses in figure 9, an optical pattern 32 having four optical patterns 31A-31D which are consecutively arranged without a flat section in between.  The various embodiments would suggest that the number of optical patterns in each pattern group was a matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tien by providing pattern groups composed of a total of three optical patterns consecutively arranged without a flat section in between as taught in JP2008003245A because it was a matter of design choice and for the purpose of providing the display device with a high contrast ratio over a wide angle range ([0033]).
Regarding claim 14, Tien, Ju and JP2008003245A teach the optical film according to claim 13, JP2008003245A further teaches wherein the third projections (see figs. 2, 3, 9) from a third lens pattern (31) having lateral sides including first, second, and third sides having different angles of inclination that decrease in the first direction (see figs. 2, 3, 9) and Tien teaches the third projection (112) having lateral sides (118) including first, second, and third sides having different angles of inclination (θ1, θ2, or θ3; [0054]-[0056]) that decrease in the first direction.
 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell US 6322236B1 in view of Tien US2019/0212607A1 in further view of in view of Ju US20160187699A1.
Regarding claim 17, Campbell teaches in fig 6 and 7 a method of manufacturing an optical film from a rotatable member and a molding member (col. 9, l. 24-51; col. 11, l. 45-col. 12, l. 56), the method comprising the steps of: forming a surface of a rolling member (700) using a cutting member (708)(col. 11, l. 45-col. 12, l. 56); forming a surface of the molding member (606) by moving and rotating the rolling member (604) in a preset direction (see fig. 6; col. 9, l. 24-51); and forming an optical member (602) into a first refractive layer (618) by compressing the molding member (606) against the optical member (602) to form a plurality of embossed patterns (612) (see fig. 6; col. 9, l. 24-51).
Campbell does not explicitly disclose the embossed patterns having a first pattern and a second pattern with different heights.
Tien teaches the embossed patterns having a first pattern (112a; fig. 5) and a second pattern (112b; fig. 5) with different heights (see fig. 5) for the purpose of providing an optical film to increase a light diffusion angle ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Campbell by providing embossed patterns having a first pattern and a second pattern with different heights as taught in Tien for the purpose of providing an optical film to increase a light diffusion angle ([0003]).
Campbell and Tien do not explicitly disclose wherein the first pattern and the second pattern form a first lens pattern and a second lens pattern, respectively, each of which extends in a second direction different from the first direction on a plane, wherein the first lens pattern and the second lens pattern are alternately arranged in a third direction crossing the second direction, the third direction different from the first direction, wherein the first lens pattern and the second lens pattern each further extends in the third direction on a plane, and the first lens pattern and the second lens pattern are alternately arranged in the second direction.
Ju teaches wherein the first pattern (11, comprising 112a taught by Tien) and the second pattern (11, comprising 112b taught by Tien) form a first lens pattern (11, comprising 112a taught by Tien) and a second lens pattern (11, comprising 112b taught by Tien), respectively, each of which extends in a second direction (direction pattern 11 extends) different from the first direction (vertical direction, fig. 10) on a plane, wherein the first lens pattern (13, comprising 112a taught by Tien) and the second lens pattern (13, comprising 112b by Tien) are alternately arranged in a third direction (direction pattern 13 extends) crossing the second direction (direction pattern 11 extends)(see fig.10), the third direction (direction pattern 13 extends) different from the first direction (vertical direction, fig. 10), wherein the first lens pattern (13, comprising 112a taught by Tien) and the second lens pattern (13, comprising 112b by Tien) each further extends in the third direction (direction pattern 13 extends) on a plane (see fig. 10), and the first lens pattern (11, comprising 112a taught by Tien) and the second lens pattern (11, comprising 112b taught by Tien) are alternately arranged in the second direction (direction pattern 11 extends)(see fig. 10) for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Tien to include the lens pattern arrangement of Ju for the purpose of providing an optical film in which light emitted from the liquid crystal panel will enter the low refractive index pattern layer and then be emitted through the high refractive index pattern layer ([0007]).
Regarding claim 18, Campbell, Tien, and Ju teach the method according to claim 17, Campbell further teach wherein the cutting member (708) comprises a diamond cutting portion (col. 11, l. 45-col. 12, l. 56).
Regarding claim 19, Campbell, Tien, and Ju teach the method according to claim 17, Campbell further teaches further comprising the steps of: forming a cover film (col. 9, l. 24-51) comprising a polyethylene terephthalate on the refractive layer (col. 5, l. 63-col. 6, l. 19).
Tien further teaches forming a second refractive layer (120) having a refractive index different ([0036]) from that of the first refractive layer (110) on the first refractive layer.
 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tien US2019/0212607A1 in view of Ju US20160187699A1 in further view of Notermans US20170184780A1.
Regarding claim 25, Tien and Ju teach the display device according to claim 20, however do not teach wherein the display panel comprises one of a self-emission element and a quantum dot.
Notermans teaches wherein the display panel (fig 1; 400) comprises one of a self-emission element and a quantum dot [0023] for the purpose to provide a required good display quality ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Tien and Ju with one of a self-emission element and a quantum dot taught by Notermans for the purpose to provide a required good display quality ([0002])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871     
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871